Exhibit 10.1

BJ’s Restaurants, Inc.

7755 Center Avenue, Suite 300

Huntington Beach, CA 92647

Mr. Wayne Jones

Dear Wayne:

This letter outlines the terms of your employment (the “Agreement”) with BJ’s
Restaurants Inc. (the “Company”).

1. Effective Date of Employment. Your employment will begin on January 19, 2009
(the “Effective Date”), contingent upon the results of a background
investigation and your acceptance of these terms.

2. Duties. Company will employ you as Executive Vice President and Chief
Restaurant Operations Officer. In this capacity, you will perform such duties as
the Company, in the exercise of its sole discretion, deems appropriate for that
position. Additionally, in this capacity, you also understand that you will be a
“named executive officer” of the Company as defined by the regulations of the
Securities and Exchange Commission and all other applicable laws and
regulations. You will report to the Company’s Chief Executive Officer (CEO).

3. Employment Location: The principal location of your employment will be at the
Company’s home office in Huntington Beach, California. You also understand that
it is an essential requirement for this position to travel extensively to the
Company’s restaurant locations and prospective sites for new Company
restaurants.

4. Salary. You will receive a bi-weekly base salary of $10,576.92 which
annualizes to a yearly salary of $275,000 payable in accordance with the
Company’s payroll policies, as such policies may change from time to time (the
“Salary”). Your Salary is subject to modification during your employment in
accordance with the Company’s practices, policies and procedures and your
performance. All such modifications, if any, will be at the sole discretion of
the Company.

5. Monthly Auto Allowance. You will also receive a monthly nonaccountable
automobile allowance of $1,000, less applicable withholdings. The allowance is
intended to cover all costs of using your personal auto for Company business
purposes from time to time, including gasoline, mileage and so forth.

6. Reimbursement of Company Business Expenses: You will be reimbursed for
expenses you incur that are directly related to the Company’s operations and
business, pursuant to the provisions of the Company’s business expense
reimbursement policy. A Company-provided business credit card, a cell phone and
laptop will be issued to you for Company business purposes.

7. Annual Cash Bonus Opportunity. Your 2009 cash bonus opportunity under the
Company’s 2009 Performance Incentive Plan (“2009 PIP) will be a maximum of 45%
of your Salary, with such cash bonus opportunity to be calculated on the basis
of the Company’s entire fiscal 2009’s performance. Any 2009 cash bonus which you
may receive under the 2009 PIP will be prorated to the Effective Date. Your 2009
cash bonus opportunity under the 2009 PIP will be driven by the degree of the
Company’s achievement of its consolidated pre-tax income goal for 2009 (67%) and
the degree of your timely achievement, as determined by the CEO in his sole and
absolute judgment, of certain key initiatives and personal objectives agreed
upon by you and the CEO (33%). These percentage components and your eligibility
for any such bonus in subsequent fiscal years are subject to change, in the sole
discretion of the Company’s Board of Directors, provided that you are still
employed by the Company in the capacity you are currently being employed or in
any other capacity. Your annual cash bonus opportunity is at the sole discretion
of the Company’s Board of Directors and is not earned until received.



--------------------------------------------------------------------------------

8. Termination With or Without Cause. Your employment is at will and may be
terminated by you or the Company, at any time, with or without notice, and with
or without cause.

If the Company terminates your employment without cause, on or after January 19,
2009, you will be eligible to receive a severance payment of six (6) months
salary and, if you are not covered by any other comprehensive group medical
insurance plan, the Company will also pay you an amount equivalent to your COBRA
payments for a period of six (6) mouths. Any severance amounts paid will be
based upon your then current annual Salary at the time employment ends and will
be paid in a lump sum, less applicable withholdings. The aforementioned
severance payment is conditioned upon your agreement to release all claims, if
any, you may have against the Company and/or any of its employees, officers,
agents and representatives, insofar as permissible under the law. For the
purpose of the severance payment provision in this Agreement only, “Cause” shall
include, but not limited to:

 

  (i) failure by you to perform your duties expected by the Company, other than
such failure resulting from your incapacity due to physical or mental illness,
after there has been delivered to you a written demand for performance from the
Company which demand identifies the basis for the Company’s belief that you have
not performed your duties;

 

  (ii) dishonesty, incompetence or gross negligence in the discharge of your
duties.

 

  (iii) theft, embezzlement, fraud, act or acts of dishonesty undertaken by you
to resulting in personal gain or enrichment of you or others at the expense of
the Company, and/or your conviction of a felony;

 

  (iv) breach of confidentiality, or unauthorized disclosure or use of inside
information, recipes, processes, customers or employee lists, trade secrets or
other proprietary information;

 

  (v) the violation of any law, rule, or regulation of any governmental
authority or breach of the Company’s policies and procedures including, without
limitation, the Company’s Code of Ethics and Conduct and/or any of its
anti-harassment and anti-discrimination policies;

 

  (vi) a material breach of the terms and conditions of this Agreement;

 

  (vii) conduct that is injurious to the reputation, business or assets of the
Company.

You will not be eligible for the severance payments or benefits set forth herein
if you resign from your employment with the Company for any reason or
voluntarily terminate your employment

9. Initial Equity Award. Subject to applicable securities laws and the approval
of the Compensation Committee of the Company’s Board of Directors, you will be
granted an initial equity award pursuant to the terms of the Company’s 2005
Equity Incentive Plan that will be valued for financial accounting purposes at
$400,000. The grant date of this award is currently expected to be February 17,
2009 (or the third business day after the release of the Company’s financial
results for the fourth quarter of fiscal 2008). You will have the choice, to be
made on the Effective Date, of accepting this award in the form of either all
non-qualified options (NQ options) to purchase the Company’s common stock, or in
the form of an allocation of 50% or $200,000 of the award to NQ options and the
remaining 50% or $200,000 to restricted stock units (RSUs). The number of NQ
option shares under the award will be determined using the “fair value” of a NQ
option calculated using the Black-Scholes option pricing model on the grant date
of the award. For example, the “fair value” of a NQ option for the Company’s
common stock was calculated to be $6.15 for the 39 weeks ended September 30,
2008. The actual “fair value” calculation on the grant date of your award may be
higher or lower. The number of RSU shares, if any, will be determined using the
closing price of the Company’s common stock on the Nasdaq Global Market on the
grant date of the award. Vesting for this award, regardless of the form, will be
20% annually, beginning with the first anniversary of their grant date, over a
total of five (5) years. You will also be eligible for additional grants of
equity awards from time to time at the discretion of the Compensation Committee
of the Board.

10. Other Benefits. You shall be entitled to participate in any benefit plan
that the Company may offer to its employees from time to time, according to the
terms of such plan, including, but not limited to, the Company’s group medical
insurance program, which will become effective the first of the month following
90 days from your Effective Date, and the Company will cover 100% of the expense
for medical insurance



--------------------------------------------------------------------------------

for you and your dependents, but not for any taxable income realized by you as a
result of that reimbursement. The Company will reimburse any COBRA expense
incurred during the first 90 days for you and any dependents currently covered.
Nothing contained in this Agreement shall affect the right of Company to
terminate or modify any such plan or agreement, or other benefit, in whole or in
part, at any time and from time to time.

11. Paid Absences. The Company does not have a formal paid vacation or illness
policy for its officers. Accordingly, officers are expected to use their
reasonable judgment and professional discretion when requesting paid time off
for any reason, in light of their current work schedules and the Company’s
business and operational requirements. Paid absences must be reasonably
requested in advance and approved by the CEO.

12. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the Company’s disclosing such proprietary
and confidential information to you, you agree to sign and be bound by a
separate Trade Secrets/Confidentiality Agreement.

13. Compliance with Company Policies and Procedures. You will be required to
comply with the Company’s policies and procedures, as they may be constituted
from time to time. Notwithstanding such policies and procedures, the terms set
forth in this Agreement or any other written fully executed agreement between
you and the Company shall prevail over conflicting Company policies and
procedures.

14. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.

15. Other Provisions. By signing this letter, you acknowledge that the terms
described in this letter set forth the entire understanding between the parties
concerning the terms of your employment and supersedes all prior
representations, understandings and agreements, either oral or in writing,
between you and the Company with respect to the terms of your employment by the
Company and all such prior representations, understandings and agreements, both
oral and written, are hereby terminated. However, nothing in this paragraph is
intended to, nor does it, effect additional written agreements entered into by
the parties contemporaneous with or subsequent to this agreement, including,
without limitation, the Trade Secrets/Confidentiality Agreement referenced
herein. Nothing in this letter constitutes a guarantee of employment for any
period of time, nor does it limit your right, or the right of the Company to end
your employment with the Company at any time, for any reason. No term or
provision of this letter may be amended, waived, released, discharged or
modified except in writing, signed by you and an authorized officer of the
Company.

16. Any disputes or controversy arising under or in connection with this
Agreement, including but not limited to, whether any Cause to dismiss you exists
under the provisions of paragraph 8 of this Agreement, shall be resolved by
arbitration conducted in Orange County, California in accordance with the rules
of the American Arbitration Association and by a single arbitrator reasonably
acceptable to both you and the Company. In the event of termination with Cause,
you will not be entitled to, or be considered eligible to, receive any prorated
cash bonus under the Company’s PIP.

Wayne, we are excited to have you join our senior leadership team. Please
acknowledge your acceptance of this offer of employment on the terms indicated
by signing the enclosed copy of this letter and returning it to me as soon as
possible.

Sincerely,



--------------------------------------------------------------------------------

LOGO [g85745ex10_1p4a.jpg]

  1/14/09   

Gerald W. Deitchle

    

Chairman and CEO

    

I accept the above offer of employment with BJ’s Restaurants, Inc. on the terms
described in this letter.

 

LOGO [g85745ex10_1p4b.jpg]

  12/17/08    Wayne L. Jones   